UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 18, 2006*
                             Decided October 23, 2006

                                       Before

                  Hon. THOMAS E. FAIRCHILD, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. DIANE P. WOOD, Circuit Judge

No. 06-2792

DAVID J. BODNAR,                           Appeal from the United States District
    Plaintiff-Appellant,                   Court for the Central District of Illinois

      v.                                   No. 06-2020

STATE OF TEXAS,                            Michael P. McCuskey,
    Defendant-Appellee.                    Chief Judge.

                                     ORDER

       David Bodnar filed a complaint against the State of Texas for what he says
were constitutional violations arising from a wrongful arrest and prosecution in
Bexar County, Texas. Although it is difficult to decipher the exact nature of his
allegations, what is clear is that he wishes to sue Texas, the only named defendant,
for damages in the Central District of Illinois. But that is not allowed unless Texas
consented to suit in the federal courts or Congress validly abrogated Texas’s
immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-99
(1984) (explaining that the Eleventh Amendment confers upon States immunity


      *
       The appellee was not served with process in the district court and is not
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus the appeal is
submitted on the brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-2792                                                                    Page 2

from suit in federal courts absent State’s consent or Congress’s unequivocal intent
to abrogate that immunity); see also Will v. Mich. Dep’t of State Police, 419 U.S. 58,
66 (1989) (“Section 1983 provides a federal forum to remedy many deprivations of
civil liberties, but it does not provide a federal forum for litigants who seek a
remedy against a State for alleged deprivations of civil liberties” unless the State
has waived its Eleventh Amendment immunity); Quern v. Jordan, 440 U.S. 332,
342 (1979) (explaining that Congress did not intend for 42 U.S.C. § 1983 to override
States’ Eleventh Amendment immunity). Neither exception is present here.
Accordingly, the district court was correct that it lacked jurisdiction over this
subject matter and properly dismissed the case without prejudice to Bodnar’s
refiling his claim in the proper jurisdiction. See Enk v. Brophy, 124 F.3d 893, 898
(7th Cir. 1997).
                                                                            AFFIRMED.